Citation Nr: 0826496	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  01-04 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome with insomnia, claimed as due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The veteran had active duty in the United States Army 
Reserves from June to August 1988 and from June 1989 to 
August 1992, including a tour of duty in Southwest Asia from 
August 1991 to January 1992.
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from December 1999 and April 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota, which,            
in pertinent part, denied a claim for service connection for 
chronic fatigue syndrome with insomnia, claimed as due to 
undiagnosed illness under the provisions of             38 
U.S.C.A. § 1117 (West 2002 & Supp. 2007).

In August 2002, the veteran testified at a hearing before the 
Board sitting at the RO (Travel Board), and a transcript of 
the hearing is on file. In June 2005, the Board advised the 
veteran that she was entitled to another hearing since the 
Veterans' Law Judge (VLJ) who conducted the August 2002 
hearing is no longer at the Board.          There was no 
reply of record. Thus, the adjudication of the case continued 
without any further proceedings.

During the pendency of the appeal, a January 2004 RO rating 
decision granted claims of service connection for pain and 
swelling and numbness of the right and left hands, as due to 
undiagnosed illness; and for irritable bowel syndrome as due 
to an undiagnosed illness. The veteran did not subsequently 
appeal either the initial rating or effective date assigned, 
and hence these claims have been resolved.              See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board previously remanded the appeal in May 2003, and 
again in June 2004,  for further development and 
consideration.

The Board's decision of February 2006 denied a claim for 
entitlement to service connection for carcinoma in situ, as 
well as service connection for various other disorders 
claimed as having originated due to undiagnosed illness. The 
remaining claim pertaining to chronic fatigue, with insomnia, 
was remanded to the RO (via the Appeals Management Center 
(AMC) in Washington, D.C.) for additional development, 
including primarily for an informed and more detailed VA 
medical opinion resolving the current diagnosis and etiology 
of the condition claimed.  Upon completion of this 
development, the case has been returned to the Board for 
appellate disposition.


FINDINGS OF FACT

1.	The medical evidence preponderates against the finding 
that the veteran currently has chronic fatigue syndrome. The 
claimed fatigue and related symptoms instead have been 
attributed to the known clinical diagnosis of somatization 
disorder.

2.	Provided that the existence of chronic fatigue syndrome 
were confirmed,          the competent evidence does not 
indicate that this claimed disorder is causally related to 
the veteran's service. 


CONCLUSION OF LAW

The criteria for a grant of service connection for chronic 
fatigue syndrome with insomnia, claimed as due to an 
undiagnosed illness, are not approximated.              38 
U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2007), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits. Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide. Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini 
II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).             
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a Notice 
of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied  and compliant notice was not previously 
provided. See Mayfield v. Nicholson,     444 F.3d 1328, 1333-
34 (Fed. Cir. 2007). 

The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.
The veteran has been appropriately notified of what evidence 
would substantiate  her claim through VCAA notice letters 
dated in June 2003 and June 2004, which informed the veteran 
as to each element of satisfactory notice set forth under the 
Pelegrini II decision. The March 2001 Statement of the Case 
(SOC) and later Supplemental SOCs (SSOCs) provided 
explanation of the requirements to establish a claim for 
service connection, as well as criteria pertaining to claims 
based on undiagnosed illness. The notice correspondence 
issued to the veteran further explained the joint obligation 
between VA and the veteran herself to obtain pertinent 
evidence and information, including that VA would undertake 
reasonable measures to assist in obtaining further VA medical 
records, private treatment records and other Federal records. 
See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 
Furthermore, an addendum to the April 2008 SSOC provided 
detailed notice concerning both the disability rating and 
effective date elements of a pending claim for benefits, 
consistent with the holding in the Dingess/Hartman decision.  

In addition, the relevant notice information must have been 
timely sent. The Court in Pelegrini II prescribed as the 
definition of timely notice the sequence of events  in which 
VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1). In this instance,                 the 
relevant correspondence did not meet this standard as it was 
issued several years following the December 1999 rating 
decision on appeal. However, the VCAA     had not yet even 
been enacted at this time, and did not become effective until 
almost one-year later in November 2000. In any event, the 
veteran has had an opportunity to respond to the most recent 
correspondence dated June 2004,                in advance of 
the readjudication of her claim through SSOCs issued in         
February 2005 and April 2008. During this timeframe, there 
has been considerable development through several VA 
compensation and pension examinations that have provided a 
basis for evaluating the claim. There is no indication of 
available evidence or information that has not already been 
obtained. Thus, notwithstanding any error in timing of 
notice, the veteran still has had the full opportunity to 
participate in the adjudication of the claim on appeal. See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317 (Fed. Cir. 2007).  
The RO/AMC has also taken appropriate action to comply with 
the duty to assist            the veteran, obtaining 
available service treatment records, personnel records, 
extensive records of VA outpatient treatment, and private 
treatment records.              She has also undergone 
several VA examinations. See McClendon v. Nicholson,        
20 Vet. App. 79, 83 (2006); see Charles v. Principi, 16 Vet. 
App. 370 (2002) (Observing that under 38 U.S.C.A. § 
5103A(d)(2), VA was to provide a medical examination as 
"necessary to make a decision on a claim, where the evidence 
of record, taking into consideration all information and lay 
or medical evidence [including statements of the claimant]; 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

In support of her claim, the veteran has provided several 
personal statements,          and identified relevant sources 
of private treatment records as a basis to supplement the 
record. The veteran has also testified during an August 2002 
Travel Board hearing. As such, the record as it stands 
includes sufficient competent evidence to decide these 
matters. See 38 C.F.R. § 3.159(c)(4). Under the 
circumstances,              no further action is necessary to 
assist the veteran.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say,                 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369   (Fed. Cir. 2004). Accordingly, 
the Board will adjudicate the claim on the merits.






Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.303(a) (2007). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes  that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007). 

VA shall pay compensation in accordance with Chapter 11 of 
Title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2011, and by history, physical, examination, and laboratory 
tests cannot be attributed to any known clinical diagnosis. 
38 U.S.C.A. § 1117(a)(1) (West 2002 & Supp. 2007); 38 C.F.R.               
§ 3.317(a)(2) (2007). In determining if compensation is 
warranted under this section, the term "qualifying chronic 
disability" refers to a chronic disability resulting from 
any of the following (or any combination of the following):             
(1) an undiagnosed illness; (2) a medically unexplained 
chronic multi-symptom illness that is defined by a cluster of 
signs or symptoms, such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome; and (3) any diagnosed 
illness that the Secretary determines by regulation to be 
service-connected.                  38 U.S.C.A. § 1117(a)(2); 
38 C.F.R. § 3.317(a)(2)(i).

Signs or symptoms that may be manifestations of an 
undiagnosed illness or a medically unexplained chronic multi-
symptom illness include, but are not      limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b). 

In the event that a regulatory presumption of service 
connection for a given disability does not apply, the claim 
nonetheless must be considered to determine whether service 
connection can be established on another basis. Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. Brown, 34 F.3d 
1039, 1043-1044     (Fed. Cir. 1994). See also Robinson v. 
Mansfield, 21 Vet. App. 545 (2008)        (clarifying that VA 
is not required to raise sua sponte all possible theories of 
entitlement, but to consider only those bases reasonably 
raised either by                the claimant, or the evidence 
of record).  

For VA purposes, the diagnosis of chronic fatigue syndrome 
requires:                       (1) New onset of debilitating 
fatigue severe enough to reduce daily activity to less than 
50 percent of the usual level for at least six months; and 
(2) The exclusion,       by history, physical examination, 
and laboratory tests, of all other clinical conditions that 
may produce similar symptoms; and (3) Six or more of the 
following: (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes,                         
(v) generalized muscle aches or weakness, (vi) fatigue 
lasting 24 hours or longer after exercise, (vii) headaches 
(of a type, severity, or pattern that is different            
from headaches in the pre-morbid state), (viii) migratory 
joint pains,                    (ix) neuropsychologic 
symptoms, and (x) sleep disturbance. 38 C.F.R. § 4.88a.

The present claim for service connection for chronic fatigue 
syndrome has been evaluated as to whether it meets the 
requirements for presumptive service connection under the 
undiagnosed illness statute, 38 U.S.C.A. § 1117, as well as  
the more general criteria based on direct incurrence or 
aggravation in service        given that there is existing 
evidence and argumentation addressing this theory        of 
entitlement. Since the preponderance of the medical evidence 
rules out a current diagnosis of chronic fatigue syndrome, 
the claim will be denied.

In considering the propriety of presumptive service 
connection, at the outset,          the documentation of a 
history of periodic fatigue is of record. This finding was 
indicated on the report of a December 1996 Persian Gulf War 
registry examination.
There have also manifested some symptoms resembling the 
components of chronic fatigue syndrome under 38 C.F.R. § 
4.88a, such as headaches and muscle aches        at times. 
The veteran has undergone VA examination on several instances 
to determine the nature and extent of the disability claimed. 
Whether chronic fatigue syndrome as the claimed disorder is 
confirmed to exist is a medical determination to be provided 
in view of objective examination, along with a medical 
history review. See generally, Rucker v. Brown, 10 Vet. App. 
67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (when the medical evidence of record is 
insufficient, it is the province of the Board to supplement 
the record by seeking an advisory opinion, or ordering a 
medical examination).

Most recently, however, following a February 2006 Board 
remand directive requesting an examination to clarify the 
applicable diagnosis, through a May 2006 VA compensation and 
pension examination it was determined that chronic fatigue 
syndrome was not an appropriate characterization of the 
veteran's actual symptomatology. Nor was there otherwise 
apparent indication of another "qualifying chronic 
disability" similar to the claimed disorder as the 
foundation for an undiagnosed illness claim. 38 U.S.C.A. § 
1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i). On the basis 
explained in further detail below, the above opinion carries 
significant probative value. See e.g., Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (the Board  may consider and 
evaluate the underlying basis of an opinion on a medical 
question, and determine whether to accept such an opinion 
under the circumstances).          When considering this 
opinion along with the record in its entirety, the competent 
evidence weighs against concluding that the element of the 
existence of a qualifying chronic disability has been met.              

During the May 2006 examination the veteran described the 
symptoms of an ongoing fatigue-related disorder that began 
around 1994, and was associated with other manifestations 
such as headaches, concentration difficulties, frequent 
tiredness not relieved with sleep, and recent increase in 
problems with insomnia.               She described having 
experienced an achy, flu-like feeling frequently in her hips, 
back and elbows, and intermittent low grade fevers. Also 
alluded to were some facets of an active lifestyle including 
ability to routinely participate in exercising. An objective 
examination generally did not reveal significant 
abnormalities of the systems evaluated, including 
neurologically. Musculoskeletal strength was normal in all 
extremities, as was range of motion in the cervical and 
lumbosacral spine.           It was noted that seven of 
eighteen fibromyalgia trigger points were found to be 
positive. The joints themselves did not reveal any bogginess, 
redness, heat or swelling.

The examiner then indicated his summary of findings that the 
claims file reflected a December 2000 VA neuropsychologic 
consultation stating the presentation was "most consistent 
with undifferentiated somatoform disorder given the multiple 
chronic complaints not fully explained by the current medical 
diagnosis."             Other physicians' notes dated from 
December 2000 and June 2002 raised the question of whether 
there were psychological factors affecting physical symptoms. 
The examiner indicated further that fatigue was an extremely 
common complaint although according to medical literature 
less than 10 percent of patients with this complaint had 
chronic fatigue syndrome. The literature stated that pre-
chronic fatigue syndrome history was not one of multiple 
somatic problems such as chronic backache or chronic 
headache. The veteran's treatment history also suggested a 
somatoform disorder or psychological basis for several 
complaints. According to  the examiner, chronic fatigue 
syndrome was a diagnosis of exclusion, when other reasonable 
diagnoses could not be found for the complaint, and here one 
or more prior examiners had already diagnosed "somatization 
disorder."  

The examiner also considered that the criteria for 
fibromyalgia (as another potential diagnosable disorder based 
on undiagnosed illness) were not met. Chronic fatigue 
syndrome in itself generally resulted in substantial 
reduction in occupational, social and personal activities, 
and the veteran appeared to be highly functional and not to 
have these limits on level of activity. Also noted was the 
absence of recorded incidence of treatment for fatigue in 
service. It was summarized that the current complaint of 
fatigue was not found to meet the criteria for chronic 
fatigue syndrome, or to otherwise have a relationship to the 
veterans' service. 

This opinion followed a detailed physical examination and 
medical history review as a substantive basis in the record, 
factors which are relevant in assessing degree of probative 
value. Prejean v. West, 13 Vet. App. 444, 448-9 (2000). See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) 
("The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion that the physician reaches."). 
The rationale for the stated opinion thoroughly evaluated all 
possible diagnoses in arriving at a conclusion.
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (recognizing 
that the probative value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion").

These factors notwithstanding the above determination is also 
generally consistent with documented medical history, to the 
extent clarifying the subject of a diagnosis. The reports 
pertaining to prior VA psychiatric examination in December 
2000,     and subsequent neurological consultations address 
the likelihood of a significant psychological component 
underlying physical complaints. On an April 2003 VA 
psychiatric examination, the diagnosis was provided of a 
"history of probable somatization disorder." There were 
multiple prior somatic complaints with various organ systems 
involved, although the veteran then seemed to be doing well 
with the only residual symptom of memory disturbance. 

Previously, also, the February 2006 Board decision considered 
and denied a separate claim for entitlement to service 
connection for memory loss, claimed as neuropsychological 
signs or symptoms due to undiagnosed illness.

An additional VA medical examination dated from July 2004 
addressing claimed chronic fatigue syndrome, set forth an 
assessment that the veteran reported subjective fatigue. This 
examiner stated that the veteran's history suggested she was 
probably receiving a normal level of sleep and her functional 
level was quite adequate. In response to the inquiry of 
whether the complaints of fatigue were related to nonservice-
connected somatization disorder, or otherwise to her service, 
the examiner could not identify a likely cause without 
resorting to speculation.       A formal diagnosis of chronic 
fatigue syndrome was not then stated, and the basis for 
remanding the claim was in part to resolve this subject.

The Board points out that the background history is not 
entirely in accordance with the examiner's statement as to 
the one area of service history, given that there were two 
instances of in-service medical evaluation that would 
initially appear relevant. In September 1990, the veteran 
sought treatment for malaise, nausea and mild sore throat 
with a duration of two-weeks, the report of which 
characterized this problem as "fatigue." This evaluation 
occurred prior to the veteran's service in the         
Persian Gulf. Subsequently, a January 1992 in-service medical 
evaluation indicated her response to a series of general 
health inquiries as to having had fatigue.            The 
only other reported symptom at that time was of experiencing 
"stomach twitches." Such information is most relevant to 
the issue of medical history, and the etiology of any actual 
diagnosed disorder. In considering whether the criteria for a 
current diagnosis of chronic fatigue syndrome are met 
however, ultimately the medical examinations, and other 
diagnostic reports dated as of or since the filing her claim 
for compensation benefits (in December 1996) would be most 
significant for this purpose. See e.g., McClain v. Nicholson, 
21 Vet. App. 319, 321 (2007)             (the existence of a 
current disability may still be satisfied when a claimant has 
a disability at the time a claim for compensation is filed or 
during the pendency of that claim even though the disability 
resolves prior to the Secretary's adjudication of the claim). 

The preponderance of the medical evidence of record 
accordingly does not establish       the current existence of 
chronic fatigue syndrome. There is no confirmation              
in particular of any of the components for a diagnosis of 
chronic fatigue syndrome under 38 C.F.R. § 4.88a, to include 
debilitating fatigue reducing daily activity to below half of 
normal level for at least six months, exclusion of other 
clinical conditions, and six or more of the essential 
symptoms of this disorder. 

As provided under VA law, a valid claim for service 
connection requires competent evidence of the current 
disability claimed. See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992). See also Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."); 38 U.S.C.A. § 
1110. 

The absence of confirmation by medical evidence of chronic 
fatigue syndrome further entails that such a condition is not 
present within the definition of a "qualifying chronic 
disability" for purposes of the undiagnosed illness statute.
Rather, the claimed signs and symptoms of chronic fatigue 
syndrome have been attributed by the May 2006 VA examiner to 
the known clinical diagnosis of somatization disorder.

Pertaining to the remaining theory of entitlement of direct 
service connection,          since there is no confirmation 
of chronic fatigue syndrome, or diagnosis of a similar 
medical disorder involving fatigue or sleep difficulties, 
consideration is not required on whether such a post-service 
disability is causally related to service.                       
See 38 C.F.R. § 3.303(d). To the extent this question has 
been evaluated,                    the July 2004 VA examiner 
could not relate complaints of fatigue to service without 
resort to speculation, and the May 2006 examiner indicated 
the absence of such a causal relationship. Considering the 
recent diagnosis of a somatization disorder which has some 
overlapping symptoms with the claimed disorder, as indicated, 
service connection for a neuropsychological disorder has been 
denied in a   February 2006 Board decision. It warrants 
mention that there is no current medical opinion linking 
somatization disorder to an incident of the veteran's 
service.    Based on the above, the requirements for direct 
service connection are not objectively met. 

When evaluating the appropriate medical diagnosis in this 
instance, consideration has been afforded to the 
comprehensive medical findings. The veteran's own assertions 
have likewise been reviewed, and the particular allegation 
that she currently experiences fatigue has been taken into 
account as providing plausible evidence of the same. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (indicating 
that claimant who is layperson is competent to provide own 
observations within the scope of own observation or 
experience). On whether there is a basis for an actual 
diagnosis of chronic fatigue syndrome, or other compensable 
chronic disability, however, this is essentially a medical 
determination, on which the veteran's statements cannot be 
determinative without consistent clinical evidence.                    
See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. 
Derwinski,                     2 Vet. App. 492, 494 (1992).


For these reasons, the claim for service connection for 
chronic fatigue syndrome    is being denied. The 
preponderance of the evidence is unfavorable, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A.                § 5107(b); 38 C.F.R. § 
3.102. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for chronic fatigue syndrome with 
insomnia, claimed as due to undiagnosed illness, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


